                    1 DARRELL D. DENNIS, ESQ.
                      Nevada Bar No. 006618
                    2 E-Mail: Darrell.Dennis@lewisbrisbois.com
                      STEVEN ABBOTT, ESQ.
                    3 Nevada Bar No. 010303

                    4 E-Mail: Steven.Abbott@lewisbrisbois.com
                      STEPHANIE A. GARABEDIAN, ESQ.
                    5 Nevada Bar No. 009612
                      E-Mail: Stephanie.Garabedian@lewisbrisbois.com
                    6 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    7 Las Vegas, Nevada 89118

                    8 702.893.3383
                      FAX: 702.893.3789
                    9 Attorneys for Defendants MICHAEL TROY
                      JOHNSON and PILOT TRAVEL CENTERS,
                   10 LLC

                   11

                   12                                    UNITED STATES DISTRICT COURT

                   13                              DISTRICT OF NEVADA, SOUTHERN DIVISION

                   14

                   15 MARIO IGLESIAS; SANDRA TOLESANO,                 CASE NO. 2:17-cv-02931-MMD-VCF
                   16
                                           Plaintiffs,
                   17                                                  STIPULATION AND ORDER TO EXTEND
                                  vs.                                  TIME TO RESPOND TO MOTIONS IN
                   18                                                  LIMINE
                      MICHAEL TROY JOHNSON; PILOT
                   19 TRAVEL CENTERS, LLC, a Foreign
                      Limited Liability Company; DOES I
                   20
                      through XX, inclusive; and ROE
                   21 BUSINESS ENTITIES I through XX,
                      inclusive,
                   22
                                     Defendants.
                   23

                   24            Pursuant to LR 16-3 and the current scheduling order (Doc. 44) in this matter,

                   25 Plaintiffs Mario Iglesias and Sandra Tolesano (“Plaintiffs”) and Defendants Michael Troy

                   26 Johnson and Pilot Travel Centers, LLC (“Defendants”), by and through their respective

                   27 counsel of record, hereby respectfully submit their Stipulation and Order to Extend Time to

                   28 Respond to Motions in Limine pursuant to Rules 6 (b) and 26 (f) of the Federal Rules of
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4813-7555-7555.1
ATTORNEYS AT LAW
                    1 Civil Procedure and Local Rules 6-1 and 26-4.

                    2            The parties request an Extension of Time to respond to Motions in Limine already

                    3 filed by the parties since the trial date was continued to July 20, 2020. The parties request

                    4 that the new deadline to respond to Motions in Limine be: May 22, 2020. Replies to the

                    5 Responses will be due on June 3, 2020.

                    6            SUBMITTED BY THE FOLLOWING COUNSEL OF RECORD:

                    7 DATED this 18th day of February, 2020.             DATED this 18th day of February, 2020.

                    8    LADAH LAW FIRM                                  LEWIS BRISBOIS BISGAARD &
                                                                         SMITH LLP
                    9

                   10 By:        __Carl Houston__________________       By: ____Stephanie Garabedian__________
                                CARL HOUSTON, ESQ.                          STEPHANIE A. GARABEDIAN, ESQ.
                   11           LADAH LAW FIRM                              6385 S. Rainbow Boulevard
                                517 S. Third Street                         Suite 600
                   12           Las Vegas, NV 89101                         Las Vegas, Nevada 89118
                                Tel: 702.252.0055                           Attorneys for Defendants MICHAEL
                   13           Attorneys for Plaintiffs                    TROY JOHNSON and PILOT
                   14                                                       TRAVEL CENTERS, LLC

                   15

                   16

                   17
                                                                 ORDER
                   18
                   19            IT IS SO ORDERED.

                   20
                        Dated: _____________
                               February 18, 2020                 ____________________________________
                   21                                            UNITED STATES JUDGE
                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4813-7555-7555.1                            2
